Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated May 9, 2022 is acknowledged.
Claims 16-29 are pending.
Claims 1-15 are cancelled.
Claims 16-22, 25 and 27 are currently amended.
Claims 16-29 as filed on May 9, 2022 are currently pending and under consideration.
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the amendment of the specification, all previous objections to the specification are withdrawn.
In view of the amendment of the claims, all previous claim objections are withdrawn, and all previous claim rejections under 35 USC 112(d) are withdrawn. 
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Objections
Claim 21 is objected to because of the following informalities: 
Claim 21:  it appears one of the “i” from the previous numbering has not been stricken.  Applicant is reminded double brackets may be used (e.g., [[eroor]]) for deletion of five or fewer consecutive characters where strike-through cannot be easily perceived.  See MPEP 714 C(B).
Appropriate correction is required.

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-24 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Ansmann et al. (DE 19612084 A1, published October 2, 1997, IDS reference filed August 28, 2020, as evidenced by the Google translation) in view of Garner et al. (US 2,606,874, published August 12, 1952, of record); Kobayashi et al. (WO 2003/002074 A1, published January 9, 2003, of record); and Joerger et al. (US 2008/0176957, published July 24, 2008, of record).
	Ansmann teach a process for preparing multiple W/O/W emulsions in which an oil phase containing an emulsifier mixture consisting of (a) polyol-poly-12-hydroxystearates, (b) alkyl- and/or alkenyl-oligoglycosides and (c) fatty alcohols and/or partial glycerides, is emulsified with an aqueous phase (title; abstract; page 3, “Examples”; claims).  The emulsifier mixture comprises 1 to 25 wt%, 2 to 15 wt% of the emulsion (claim 7; page 3, “Manufacturing process”), as required by instant claim 23.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
	The use of fatty alcohols or partial glycerides is crucial for the formation of stable multiple emulsions (page 2, “Description of the invention”).  Fatty alcohols are understood as primary aliphatic alcohols such as inter alia lauryl alcohol, cetyl alcohol or/and stearyl alcohol; mixtures include cetearyl alcohol (page 3, “Fatty alcohols”; Tabelle 1 of original document), as required by instant claim 18.  It is beneficial to adjust the content of fatty alcohol up to 10 wt% (page 3, “Fatty alcohols”), as required by instant claim 22.  
	Although the oil phase can contain inter alia silicone oils, silicone oils are not required (page 3, “Oil phase”; Tabelle 1), as required by instant claim 28.  A reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component.  See MPEP 2123.  The oil phase can also contain fats or waxes (page 3, “Oil phase”), as required by instant claim 26.
	The water phase comprises 50 to 85 wt% of the emulsion (page 3, “Water phase”), as required by instant claim 24.  The water phase can also contain polyols and preservatives such as inter alia phenoxyethanol or/and parabens (page 3, “Water phase”; Tabelle 1), as required by instant claims 27 and 29.  See MPEP 2123.
	Ansmann further teach multiple emulsions are emulsions of emulsions (page 2, “State of the art”).   The emulsions of Ansmann are suitable for the production of cosmetics (page 3, “Industrial applicability”).
	Ansmann do not teach a stabilization combination comprising (a) 2 to 10 wt% of at least one diol, (b) 0.1 to 1.5 wt% of at least one aliphatic diol, (c) 1.0 to 5 wt% of at least one alcohol, and optionally (d) 0.3 to 2 wt% at least one further compound as required by claim 16.
	Ansmann do not teach (a) is 1,2-propanediol as required by claim 17.
	Ansmann do not teach 0.5 to 5 wt%, 1 to 2.5 wt% (a) as required by claims 19 and 20.
	Ansmann do not teach 0.3 to 1.5 wt% (b) as required by claim 21.
These deficiencies are made up for in the teachings of Garner, Kobayashi and Joerger.
Garner teach emulsions comprising oil, water and an emulsifying agent of substantially improved stability are obtained by the incorporation therein of a 1,2-alkanediol having at least seven carbon atoms; illustrative 1,2-alkanediols include 1,2-octanediol (title; column 2, lines 14-25; column 3, lines 25-32; claims).  The amount of the 1,2-alkanediol coupling agent may range from, for example, about 1 to 25% by volume of the oil component (column 3, lines 56-70).  The 1,2-alkanediol coupling agent may be employed in combination with other coupling agents such as, for example, monohydric alcohols such as lauryl alcohol or/and ethylene glycol (ethanediol) in order to prevent crystallization of the 1,2-alkanediol agent (paragraph bridging columns 3 and 4).  In preparing the emulsions, the coupling agents may be added to the individual oil or emulsifier component, or to mixtures thereof (column 5, lines 2-10).
	Kobayashi teach emulsion compositions which are excellent in long-term stability and protection from putrefaction even without an antiseptic such as paraben comprising 1,2-alkanediol, a surfactant, an oily substance and water (title; abstract; claims).  When the alkanediol is 1,2-octanediol, the amount thereof is 0.1 to 1 wt% (page 2, 3rd to last paragraph), as required by instant claim 21.  The amount of alkanediol is not limited, but is generally 0.1 to 10 wt% (page 2, 3rd to last paragraph).
	Joerger teach ethylene glycol, while a preservative, is toxic and is therefore not used in food or personal care applications; propylene glycol (1,2-propanediol) has also been used as a preservative as well as a stabilizer in cosmetics and food applications (paragraph [0008]), as required by instant claim 17. 1,3-propanediol (PDO) reduces the required amount preservative (paragraphs [0009], [0086]-[0089]).  The preferred concentration range of preservative in an end use application is about 0.001 to 5% (paragraph [0108]), as required by instant claims 19 and 20.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for preparing the multiple W/O/W emulsions of Ansmann to further comprise a step of combining a coupling agent comprising a 1,2-alkanediol inclusive of 1,2-octanediol together with other coupling agents such as monohydric alcohols such as lauryl alcohol or/and ethylene glycol (ethanediol) and to further comprise a step of adding the coupling agent to the emulsifier component for the preparation of the emulsions as taught by Garner in order to reap the expected benefit of substantially improved emulsion stability.  There would be a reasonable expectation of success because Ansmann teach the presence of alcohols such as lauryl alcohol, cetyl alcohol or/and stearyl alcohol in amounts up to 10 wt% to be crucial for the formation of stable multiple emulsions.  Therefore, the combined teachings of Ansmann and Garner render obvious a coupling agent comprising a 1,2-alkanediol inclusive of 1,2-octanediol together with other coupling agents such as monohydric alcohols such as lauryl alcohol, cetyl alcohol or/and stearyl alcohol in an amount up to 10 wt% or/and other coupling agents such as ethylene glycol (ethanediol).
It would have been obvious to one of ordinary skill in the art to modify the amount of the 1,2-octanediol component of the coupling agent for use in the process of Ansmann in view of Garner to comprise 0.1 to 1 wt% of the emulsion as taught by Kobayashi because this amount is suitable for stabilizing and preserving an emulsion.  
It would have been obvious to one of ordinary skill in the art to substitute propylene glycol (1,2-propanediol) as taught by Joerger for the ethylene glycol component of the coupling agent for use in the process of Ansmann in view of Garner and Kobayashi because ethylene glycol is toxic and is therefore not used in personal care applications.  It would have been obvious to one of ordinary skill in the art to employ the propylene glycol in amounts ranging from 0.001 to 5% as taught by Joerger because this is the preferred concentration range of preservation in an end use application.  There would be a reasonable expectation of success because the amount taught by Joerger is consistent with the amount of alkanediol of 0.1 to 10 wt% taught by Kobayashi.  Therefore, the combined teachings of Ansmann, Garner, Kobayashi and Joerger render obvious a coupling agent comprising a 1,2-alkanediol inclusive of 1,2-octanediol in amounts of 0.1 to 1 wt% together with other coupling agents such as monohydric alcohols such as lauryl alcohol, cetyl alcohol or/and stearyl alcohol in an amount up to 10 wt% or/and other coupling agents such as propylene glycol (1,2-propandiol) in amounts of 0.001 to 5 wt% and the addition thereof to the emulsifier component during the preparation of an emulsion as taught by Ansmann.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ansmann et al. (DE 19612084 A1, published October 2, 1997, IDS reference filed August 28, 2020, as evidenced by the Google translation) in view of Garner et al. (US 2,606,874, published August 12, 1952, of record); Kobayashi et al. (WO 2003/002074 A1, published January 9, 2003, of record); and Joerger et al. (US 2008/0176957, published July 24, 2008, of record) as applied to claims 16-24 and 26-29 above, and further in view of Veeger et al. (US 2004/0170592, published September 2, 2004, IDS reference filed August 28, 2020) and Kim et al. (US 2006/0257347, published November 16, 2006, of record).
The teachings of Ansmann, Garner, Kobayashi and Joerger have been described supra.
They do not teach 0.3 to 1.5 wt% (iv) that is bisabolol as required by claim 25.
This deficiency is made up for in the teachings of Veeger and Kim.
Veeger teach multiple W/O/W emulsions produced using an emulsifier mixture consisting of polyolpoly-12-hydroxystearates combined with an alkyl and/or alkylene glucoside and a fatty alcohol and/or partial glycerides; the emulsions are silicon-free because silicones may leave undesirable residues on objects (title; abstract; paragraphs [0013]-[0014]; claims).  The emulsions further comprise 0.1 to 5 wt%, 0.5 to 1.5 wt% bisabolol because the addition of bisabolol can result in an improvement of the skin barrier (paragraphs [0024]-[0025]; claims 9 and 19), as required by instant claim 25.  
Kim teach a natural preservation system comprising bisabolol; there is a synergistic effect when bisabolol is combined with ethylhexylglycerin or caprylyl glycol (1,2-octanediol) (title; abstract; claims).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling agent for use in the process of Ansmann in view of Garner, Kobayashi and Joerger to further comprise 0.1 to 5 wt% bisabolol as taught by Veeger because emulsions comprising such can improve the skin barrier and because Kim evidence bisabolol is a natural preservative which is suitably combined with other preservatives inclusive of caprylyl glycol (1,2-octanediol).

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered but they are not persuasive.  Applicant is reminded one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	With regard to the characterization of Garner as not concerned with skin care agents or W/O/W emulsions is acknowledged but not found persuasive because Garner is concerned with W/O emulsions and the stabilization thereof for any purpose (e.g., paragraph bridging columns 4-5 discloses inter alia pharmaceutical purposes).  Applicant’s characterization of the emulsifiers of Ansmann as being fat soluble is not entirely understood because emulsifiers by definition must necessarily be amphiphilic.  That is, whole the Ansmann describe a process wherein the emulsifiers are initially present in an oil phase, the emulsifiers of Ansmann must necessarily be more water-soluble than oil-soluble in order to result in the formation of a W/O/W emulsion when the oil phase of Ansmann is combined with water.  Applicant’s citation to the specification is also not understood because the process as claimed requires specific surfactants in combination with specific alcohols and it is not seen where the specification discloses an example of such.  Nonetheless, it is not Garner which is relied upon for the amount of alkanediol because as noted by Applicant the amount relative to the amount of oil component by volume is difficult to convert to a weight percentage of a generic composition.  
	With regard to the characterization of Kobayashi and Applicant’s disagreement that Kobayashi discloses stable emulsions because the exemplary emulsions were not completely stable is acknowledged but is not found persuasive because Kobayashi, as a whole, is drawn to emulsion compositions “excellent in long-term emulsion stability” (e.g., abstract) and because Kobayashi conclude the results in Tables 1-4 show the 1,2-alkanediol yields “excellent emulsification stability” (e.g., page 5 of translation of record).  Applicant’s conclusion that one would not look to Kobayashi for guidance on stability is not found persuasive because Kobayashi expressly teach stability and because the teachings of Kobayashi overlap and re-inforce the teachings of Garner.
With regard to the characterization of Joerger as not concerned with stability of compositions and conclusion that there is no reason to look to Joerger is acknowledged but not found persuasive because Joerger is not relied upon for stability and because Joerger naturally commends itself to attention in view of the disclosure of Garner of alkanediols and other coupling agents such as ethylene glycol.
With regard to claim 25, Applicant’s conclusion that neither Veeger nor Kim provide guidance on how to achieve stable W/O/W multiple emulsions is acknowledged but not found persuasive because neither Veeger not Kim are relied upon for such.
Therefore, the rejections over Ansmann are properly maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Ansmann et al. (WO 97/01324 A2, as evidenced by the Google translation) teach stabilized compositions comprising polyol poly-12 hydroxystearate and lower alkanols (title; abstract; claims).
	Ansmann et al. (DE 19810012 A1, as evidenced by the Google translation) teach stabilized compositions comprising polyol poly-12-hydroxysterates and lower alcohols / polyols inclusive of 1,2-propylene glycol (title; abstract; claims).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633